748 N.W.2d 807 (2008)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Walter William WORDELL, Defendant-Appellant.
Docket No. 135386. COA No. 280683.
Supreme Court of Michigan.
May 27, 2008.
On order of the Court, the motion for reconsideration of this Court's March 26, 2008 order is considered, and it is DENIED, because it does not appear that the order was entered erroneously. The denial of the defendant's motion is without prejudice to the defendant's right to file a motion for relief from judgment pursuant to MCR Subchapter 6.500, raising the issues identified in the defendant's application for leave to appeal.
MARILYN J. KELLY, J., would grant reconsideration and, on reconsideration, would remand this case to the Court of Appeals to decide whether to grant, deny, or order other relief, in accordance with MCR 7.205(D)(2).